DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 1/20/2022 is acknowledged.  The traversal is on the ground(s) that “no unreasonable search and examination burden exists because a search would likely yield a limited number of references (if any) for examination” (1/20/2022 remarks at 11).  This is not found persuasive for several reasons. First, this argument appears to be counsel’s speculation without any evidentiary support. Second, because the different inventions may be classified in different classes (as applicant has acknowledged in the 1/20/2022 remarks at 11), search and/or examination of the different inventions would be seriously burdensome for the reasons provided in the 10/22/2021 Restriction Requirement (see pg. 2-3).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “346”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “364” has been used to designate both a sensor and a waste vessel in fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“vacuum system” in claims 1 and 8.
“filtering system” in claims 1 and 8.
“coupling mechanism” in claims 2, 3, 9, and 10.
“temperature controller” in claim 5.
“agitator” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
“vacuum system
“filtering system” is interpreted as requiring the structure(s) of a filter (see para. 0071, 0086), and equivalents thereof.
“coupling mechanism” is interpreted as requiring the structure(s) of a press-fit mechanism, a clamp, an adhesive, a magnetic chuck (see para. 0006, 0062, claim 4), and equivalents thereof.
“agitator” is interpreted as requiring the structure(s) of a cyclone generator comprising a propeller or a tube (see para. 0067), and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) 	amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) 	present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Comment
Claim 3 recites “a component . . . having a first end of the component . . . , a second end of the component . . . an inside surface . . . defining an at least one internal passage extending from the first end of the component to the second end of the component.” The phrase “of the component” is considered redundant, because the claim already makes clear that the component has the first end and the second end.
Claim 10 recites “a component . . . having a first end of the component . . . , a second end of the component . . . an inside surface . . . defining an at least one internal passage extending from the first end of the component to the second end.” The phrase “of the component” is considered redundant, because the claim already makes clear that the component has the first end and the second end.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Claim 1 recites the filtering system is “configured to remove and filter the first cleaning media from the third sub-chamber and return the first cleaning media to the first sub-chamber,” but the specification fails to explain how this function is achieved. Although the specification discloses that the filtering system “transports” the cleaning media from third sub-chamber 306 to first chamber 310 (see para. 0017, 0040, 0051, 0054, 0071-72, 0086; see fig. 2; see also arrows C in annotated fig. 1 below), this disclosure appears to contradict both the conventional understanding of science and the specification itself.
According to the conventional understanding of science, a fluid (e.g., gas or liquid) flows from a region of high pressure to a region of low pressure; the specification agrees with this understanding (see para. 0040-41, 0051). Thus, when vacuum is applied to the third sub-chamber 306—the pressure can be 0.01 to 1 Pascal (para. 0051), which is equivalent to 9.87x10-8 to 9.87x10-6 standard atmosphere—while the first sub-chamber 310 has approximately atmospheric pressure (see para. 0048), the pressure differential causes cleaning media in first sub-chamber 310 to flow into third sub-chamber 306 via the component 316 (see arrows A in annotated fig. 3 below; see para. 0051) and via filtering system 334 (see arrows B in annotated fig. 3). Given the pressure differential between third sub-chamber 306 and first sub-chamber 310, it’s unclear how the cleaning media can flow from third sub-chamber 306 to first sub-chamber 310 via filtering system 334 (see arrows C in annotated fig. 3), which is from a low-pressure region to a high-pressure region, in opposite direction of the pressure differential.

    PNG
    media_image1.png
    627
    597
    media_image1.png
    Greyscale

	The specification does not disclose whether filtering system 334 transports the cleaning media from third sub-chamber 306 to first sub-chamber 310—which is the opposite direction of the pressure differential—in an active manner or a passive manner. If the filtering system 334 actively transports the cleaning media in opposite direction of the pressure differential, the specification fails to disclose how this is achieved. Indeed, the specification only discloses the filtering system comprising conduits and a filter (see fig. 3, para. 0040, 0071). If the filtering system 334 passively transports the cleaning media in opposite direction of the pressure differential, this is also not disclosed in the specification and would actually contradict the specification. In particular, the specification discloses that cleaning media from the third sub-chamber 306 is filtered while the vacuum is still activated (see fig. 2, filtering in step 208 before deactivating vacuum in step 212; see claim 16, filtering before deactivating the vacuum; see para. 0040-41, 0054-55, the one or more filtering cycles occur during the one or more pressure 
In sum, considering the factors and the disclosures of the present application, it’s unclear exactly how the filtering system is “configured to remove and filter the first cleaning media from the third sub-chamber and return the first cleaning media to the first sub-chamber”; such limitation is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention.
Claim 8 recites a filtering system “being configured to remove and filter the first cleaning media from the third sub-chamber of each cleaning chamber and return the filtered first cleaning media to the first sub-chamber of each cleaning chamber,” similar to claim 1. Thus, claim 8 is rejected for the same/similar reasons as provided for claim 1.
Claims 2-7 and 9-13 are rejected because they depend on claims 1 and 8.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites a “temperature controller,” which is interpreted under 35 USC 112(f). Because the specification fails to disclose sufficient corresponding structure that perform the 

Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8-13: Because claim 8 recites a plurality of cleaning chambers, wherein each cleaning chamber has a first sub-chamber, a second sub-chamber, a third sub-chamber, a first divider, a second divider, and an agitator, this means claim 8 inherently recites a plurality of first sub-chambers, a plurality of second sub-chambers, a plurality of third sub-chambers, a plurality of first dividers, a plurality of second dividers, and a plurality of agitators. Thus, for a given structure, the claims must indicate how many of that structure (e.g., singular or plurality) is recited, and if plurality, the scope of the plurality being recited (e.g., each of the plurality, all of the plurality, some of the plurality, at least one of the plurality, etc.).
Claim 8 recites “the plurality of first apertures” and “the plurality of second apertures” at pg. 5 line 5-8 There is insufficient antecedent basis for these limitations because claim 8 earlier recites “a first plurality of apertures” and “a second plurality of apertures.”
Claim 8 recites at pg. 5 line 5-8: “each first aperture of the plurality of first apertures and each second aperture of the plurality of second apertures . . . .” It’s unclear if “each first aperture” is a member of the earlier-recited “a first plurality of apertures” and if “each second 
Claim 8 recites at pg. 5 line 9-15: “the third sub-chamber” and “the first sub-chamber.” As explained above, claim 8 inherently recites a plurality of the third sub-chambers and a plurality of the first sub-chambers. Thus, it’s unclear which of the plurality is considered the third sub-chamber and the first sub-chamber recited at pg. 5 line 9-15. For examination purpose, it’s interpreted as “the third sub-chamber of each cleaning chamber of the plurality of cleaning chambers” and “the first sub-chamber of each cleaning chamber of the plurality of cleaning chambers.”
Claim 9 recites “the first divider” and “the second divider” at lines 2-6. As explained above, claim 8 inherently recites a plurality of the first dividers and a plurality of the second dividers. Thus, it’s unclear which of the plurality is considered the first divider and the second divider recited in claim 9.
Claim 9 recites “a first plurality of through-holes” and “a second plurality of through-holes” at lines 2-6. It’s unclear if this is the same as “a first plurality of apertures” and “a second plurality of apertures” recited in claim 8. For examination purpose, they are interpreted as the same holes/apertures.
Claim 10 recites “a component positioned in the second sub-chamber of at least one cleaning chamber of the plurality of cleaning chambers” at lines 2-3. There is a mismatch because “component” is singular, whereas “at least one cleaning chamber” means one cleaning chamber or more than one cleaning chamber, and it’s unclear how a single component can be positioned in more than one cleaning chamber. Likewise, the “first coupling mechanism” and the “second coupling mechanism” recited in claim 10 are each singular, so it’s further unclear how a one cleaning chamber of the plurality of cleaning chambers.”
Claim 11 recites “the first sub-chamber” at line 4. It’s unclear which of the plurality of first sub-chambers is being referred to. For examination purpose, it’s interpreted as “the first sub-chamber of each cleaning chamber.”
Claim 12 recites “the second sub-chamber” at line 4-5. It’s unclear which of the plurality of second sub-chambers is being referred to. For examination purpose, it’s interpreted as “the second sub-chamber of each cleaning chamber.”
Claim 13 recites “the first sub-chamber, the second sub-chamber, or the third sub-chamber” at line 2-3. It’s unclear which of the plurality of first sub-chambers, which of the plurality of second sub-chambers, and which of the plurality of third sub-chambers is being referred to. For examination purpose, it’s interpreted as one of the plurality of first sub-chambers, one of the plurality of second sub-chambers, and one of the plurality of third sub-chambers.
Claim limitation “temperature controller” (as recited in claim 5) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the function. Although the specification discloses temperature controllers 326, 348, 512, 530 (see fig. 3 & 5, para. 0068-69, 0081-82, 0084-85), the specification only discusses the functions of those temperature controllers, without disclosing their structures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHARTON (US Patent 4645542).
Regarding claim 1, SCHARTON teaches a cleaning system (see fig. 1; see also annotated fig. 1 provided below).

    PNG
    media_image2.png
    889
    795
    media_image2.png
    Greyscale

SCHARTON’s cleaning system comprises:
a cleaning chamber (heat exchanger 10, fig. 1), comprising: 
a first sub-chamber (chamber 50, fig. 1; see also annotated fig. 1) configured to retain a first cleaning media (water, see col. 7 line 16-20, claims 3, 15, 27, 39; a cleaning chemical, see col. 7 line 67 to col. 8 line 11, claims 4, 16, 28, 40); 
second sub-chamber (see annotated fig. 1) adjacent to the first sub-chamber (see annotated fig. 1); 
a first divider (see annotated fig. 1) positioned between the first sub-chamber and the second sub-chamber (see annotated fig. 1), the first divider having a first aperture formed therein (see annotated fig. 1); 
a third sub-chamber (chamber 52, fig. 1; see also annotated fig. 1) adjacent to the second sub-chamber and configured to receive the first cleaning media (water or cleaning chemical, as explained above); and 
a second divider (see annotated fig. 1) positioned between the second sub-chamber and the third sub-chamber (see annotated fig. 1), the second divider having a second aperture formed therein (see annotated fig. 1), the first aperture and the second aperture being configured to form a fluid path through the second sub-chamber (see annotated fig. 1);
a vacuum system (pump 82, fig. 1, col. 7 line 16-20) coupled to the third sub-chamber (coupled to chamber 52, see fig. 1), the vacuum system being configured to generate a pressure in the third sub-chamber that is less than a pressure of the first sub-chamber to induce a pressurized flow of the first cleaning media from the first sub-chamber to the third sub-chamber (pump 82, which is connected to chamber 52 (see fig. 1), sucks the flushing water (see col. 7 line 16-20)); and 
a filtering system
Regarding claim 5, SCHARTON teaches the cleaning system of claim 1. SCHARTON teaches the system further comprising a temperature controller (secondary fluid 30, fig. 1, col. 4 line 19-42) coupled to the first sub-chamber (see fig. 1), the temperature controller (secondary fluid 30) is structurally fully capable of modulating a temperature of the first sub-chamber (see fig. 1, col. 4 line 19-42, secondary fluid 30 removes heat from the primary fluid that circulates through chamber 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over SCHARTON (as applied to claim 1), in view of DOWELL (US PGPUB 20180142966).
Regarding claim 2, SCHARTON teaches the cleaning system of claim 1.
SCHARTON does not explicitly teach: “a first coupling mechanism removably coupled to the first divider via the first aperture”; and “a second coupling mechanism removably coupled to the second divider via the second aperture.”
DOWELL teaches a fluid system (heat exchanger 142, fig. 6, para. 0002-03, 0022, 0032) comprising a chamber (shell, para. 0003, 0022), which comprises three sub-chambers (see annotated fig. 6, para. 0032), a first divider (the top plate piece 102, see annotated fig. 6) having a first aperture (hole 116, fig. 1 & 4, para. 0025-26; see also annotated fig. 6), and a second divider (the bottom plate piece 102, see annotated fig. 6) having a second aperture (hole 116, fig. 1 & 4, para. 0025-26; see also annotated fig. 6).

    PNG
    media_image3.png
    424
    763
    media_image3.png
    Greyscale

DOWELL further teaches a first coupling mechanism (sleeve 104, fig. 1-7, para. 0025; sleeve 146, fig. 8, para. 0037; the sleeve attached to the top plate piece 102 can be considered the first coupling mechanism) removably coupled (see para. 0035-37) to the first divider via the first aperture (coupled to a hole 116 of the top plate piece 102, see fig. 1 & 4; see also annotated fig. second coupling mechanism (sleeve 104 or sleeve 146, as explained above; the sleeve attached to the bottom plate piece 102 can be considered the second coupling mechanism) removably coupled (see para. 0035-37) to the second divider via the second aperture (coupled to a hole 116 of the bottom plate piece 102, see fig. 1 & 4; see also annotated fig. 6). DOWELL teaches that by making each coupling mechanism (sleeve) removable, the tube can be easily removed and replaced for repair or cleaning (para. 0035).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SCHARTON’s cleaning system to incorporate a first coupling mechanism removably coupled to the first divider via the first aperture and a second coupling mechanism removably coupled to the second divider via the second aperture (see DOWELL), with reasonable expectation of attaching and detaching tubes from the dividers, for several reasons. First, making something separable is considered obvious. See MPEP § 2144.04.C. SCHARTON already teaches a tube 20 is attached to the first divider and the second divider (see annotated fig. 1 of SCHARTON above); making the tube 20 separable would be considered obvious. Second, DOWELL teaches that by using a removable coupling mechanism, the tube can be easily removed and replaced for repair or cleaning (para. 0035); given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such removable coupling mechanisms. Third, it’s well known in the art that a system can comprise a first coupling mechanism removably coupled to the first divider via the first aperture and a second coupling mechanism removably coupled to the second divider via the second aperture (see DOWELL). See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The first coupling mechanism and the second coupling mechanism, as incorporated into 

    PNG
    media_image2.png
    889
    795
    media_image2.png
    Greyscale

Regarding claim 3, the combination of SCHARTON and DOWELL teaches the cleaning system of claim 2. The combination teaches a component (tube 20) positioned in the second sub-chamber (see annotated fig. 1 of SCHARTON above), the component (tube 20) having: 
a first end (see annotated fig. 1 of SCHARTON) of the component (tube 20) being removably coupled (see DOWELL at para. 0025, 0036-37, tube and sleeve can be coupled by friction fitting) to the first coupling mechanism (sleeve 104 or sleeve 146), 
second end (see annotated fig. 1 of SCHARTON) of the component (tube 20) being removably coupled (see DOWELL at para. 0025, 0036-37) to the second coupling mechanism (sleeve 104 or sleeve 146), 
an outside surface (see annotated fig. 1 of SCHARTON, outside wall of tube 20), and 
an inside surface (inside wall 24 of tube 20, see annotated fig. 1 of SCHARTON), the inside surface defining an internal passage extending from the first end of the component to the second end of the component (see annotated fig. 1 of SCHARTON, inside wall 24 defines an internal passage of tube 20 extending from one end to another end).  
Regarding claim 4, the combination of SCHARTON and DOWELL teaches the cleaning system of claim 2. The combination teaches wherein each of the first coupling mechanism (sleeve 104 or sleeve 146) and the second coupling mechanism (sleeve 104 or sleeve 146) comprises a press-fit mechanism or an adhesive (see DOWELL at para. 0025, 0035-37).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over SCHARTON (as applied to claim 1).
Regarding claim 6, SCHARTON teaches the cleaning system of claim 1. Although SCHARTON does not explicitly teach “a first vessel coupled to the first sub-chamber, the first vessel having the first cleaning media therein and being configured to transport the first cleaning media into the first sub-chamber,” such first vessel is reasonably expected. That’s because SCHARTON teaches a fluid is supplied into chamber 50 (see fig. 1, col. 4 line 31-33, col. 6 line 39-42), and fluid is conventionally contained in a vessel; this suggests the fluid comes from a vessel coupled to the first sub-chamber. 
See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A vessel coupled to the first sub-chamber, as incorporated, would serve the same function as before (e.g., supplying fluid), thus yielding predictable results.
Regarding claim 7, SCHARTON teaches the cleaning system of claim 1. Although SCHARTON does not explicitly teach “second vessel coupled to the second sub-chamber, the second vessel having a second cleaning media and being configured to transport the second cleaning media into the second sub-chamber,” such second vessel is reasonably expected. That’s because SCHARTON teaches a fluid is supplied into the second sub-chamber (see annotated fig. 1 above; see col. 4 line 35-38, secondary fluid 30 enters through inlet 44), and fluid is conventionally contained in a vessel; this suggests the fluid comes from a vessel coupled to the second sub-chamber. 
In the alternative, if “second vessel coupled to the second sub-chamber” is not clearly envisaged within the teachings of SCHARTON, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to couple a vessel to the second sub-chamber, with reasonable expectation of supplying a cleaning media See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A vessel coupled to the second sub-chamber, as incorporated, would serve the same function as before (e.g., supplying fluid), thus yielding predictable results.

Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SCHARTON, in view of JIANG (Chinese Publication CN210374772) and EGOLF (US PGPUB 20200386481).
Regarding claim 8, SCHARTON teaches a cleaning system (as explained above) comprising a cleaning chamber, a vacuum system, and a filtering system (as explained above).

    PNG
    media_image2.png
    889
    795
    media_image2.png
    Greyscale

As explained above, SCHARTON teaches the cleaning chamber comprises: 
a first sub-chamber configured to retain a first cleaning media; 
a second sub-chamber adjacent to the first sub-chamber; 
a first divider positioned between the first sub-chamber and the second sub-chamber, the first divider having a first aperture formed therein; 
a third sub-chamber adjacent to the second sub-chamber and configured to receive the first cleaning media; and 
a second divider positioned between the second sub-chamber and the third sub-chamber, the second divider having a second aperture formed therein, the first aperture and the second aperture being configured to form a fluid path through the second sub-chamber.
As explained above, SCHARTON teaches a vacuum system coupled to the third sub-chamber, the vacuum system being configured to generate a pressure in the third sub-chamber 
As explained above, SCHARTON teaches a filtering system coupled to the first sub-chamber and the third sub-chamber, the filtering system being configured to remove and filter the first cleaning media from the third sub-chamber and return the first cleaning media to the first sub-chamber. 
SCHARTON teaches the first divider having a first plurality of apertures formed therein (see annotated fig. 1 above), and the second divider having a second plurality of apertures formed therein (see annotated fig. 1 above). SCHARTON teaches each first aperture of the plurality of first apertures and each second aperture of the plurality of second apertures being configured to form a fluid path through the second sub-chamber (see annotated fig. 1 above, a tube 20 between each first aperture and each second aperture).
SCHARTON does not explicitly teach:
Each cleaning chamber comprises “an agitator coupled to the first sub-chamber, the agitator being configured to initiate and maintain a rotational velocity of the first cleaning media”;
“a plurality of cleaning chambers”;
The vacuum system is coupled to “each cleaning chamber of the plurality of cleaning chambers”;
The filtering system is coupled to “each cleaning chamber of the plurality of cleaning chambers.”
JIANG teaches a cleaning system (see fig. 1) comprising a chamber (cooler 3), which comprises a first sub-chamber (cover 31), a second sub-chamber (unlabeled chamber between cover 31 and cover 34), a third sub-chamber (cover 34), a first divider (left end surface 32) between the first sub-chamber and the second sub-chamber (see fig. 1), and a second divider (right end face 33) between the second sub-chamber and the third sub-chamber (see fig. 1). 
agitator (nozzles 41, fig. 2, para. 0021) coupled to the first sub-chamber (nozzles 41 in cover 31, see fig 1, para. 0021). The agitator is structurally fully capable of initiating and maintaining a rotational velocity of the first cleaning media (see para. 0024, water flowing from the nozzles form a vortex in the end cover (e.g., cover 31 and cover 34)). The vortex helps increase agitation between water and garbage/sediment so as to take away the garbage/sediment as much as possible (para. 0024).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SCHARTON’s cleaning system to incorporate an agitator coupled to the first sub-chamber, the agitator being configured to initiate and maintain a rotational velocity of the first cleaning media (see JIANG), with reasonable expectation of increasing cleaning efficiency, for several reasons. First, JIANG teaches that the agitator (nozzles 41) helps increase agitation between water and garbage/sediment so as to take away the garbage/sediment as much as possible. Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate an agitator coupled to the first sub-chamber. Second, it’s well known in the art to have an agitator coupled to the first sub-chamber (see JIANG). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. An agitator coupled to the first sub-chamber, as incorporated, would serve the same function as before (e.g., agitating the cleaning media), thus yielding predictable results.
Moreover, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of SCHARTON and JIANG to have a plurality of cleaning chambers, 
EGOLF teaches a fluid system (heat exchanger 50, fig. 1-3, para. 0022-23) comprising a first divider (header 70, fig. 2-3, para. 0023) comprising a first aperture (opening 80, fig. 3, para. 0029), a second divider (header 72, fig. 2-3, para. 0023) comprising a second aperture (opening 90, fig. 3, para. 0029), a component (tube 74, fig. 2-3, para. 0023) coupled to the first divider and the second divider (see fig. 2-3). EGOLF teaches a plurality of the fluid system (see fig. 1, a plurality of heat exchanger 50). EGOLF teaches a vacuum system (pump 30, fig. 1, para. 0026) can be coupled to each of the plurality of fluid systems (see fig. 1, para. 0026, 0030).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of SCHARTON and JIANG to couple the vacuum system to each cleaning chamber of the plurality of cleaning chambers, with reasonable expectation of circulating fluid in the plurality of cleaning chambers. It’s well known in the art to couple a vacuum system to each of a plurality of fluid systems to circulate fluid in those systems (see EGOLF), and the combination of SCHARTON and JIANG already teaches a plurality of cleaning chambers (each cleaning chamber can be considered a fluid system) and using a vacuum to circulate fluid in a cleaning chamber (as explained above). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the vacuum system 
In the resulting combination, the vacuum system would be coupled to the third sub-chamber of each cleaning chamber of the plurality of cleaning chambers, because SCHARTON already teaches the vacuum system is connected to the third sub-chamber of a single cleaning chamber (as explained above). Also in the resulting combination, the filtering system would be coupled to the first sub-chamber and the third sub-chamber of each cleaning chamber of the plurality of cleaning chambers. That’s because SCHARTON already teaches the filtering system is connected to the vacuum system on the same line (see fig. 1), and the filtering system is coupled to the first sub-chamber and the third sub-chamber of a single cleaning chamber (as explained above).
Regarding claim 11, the combination of SCHARTON, JIANG, and EGOLF teaches the cleaning system of claim 8. 
As explained above, although SCHARTON does not explicitly teach “a first vessel coupled to the first sub-chamber, the first vessel having the first cleaning media therein and being configured to transport the first cleaning media into the first sub-chamber,” such first vessel is reasonably expected, or alternatively, it still would’ve been obvious to couple a first vessel to the first sub-chamber, with reasonable expectation of supplying a first cleaning media to the first sub-chamber.
As explained above, duplication of parts is considered obvious, see MPEP § 2144.04.VI.B., and it would’ve been obvious to have a plurality of cleaning chambers. For the same reasons provided above, it would’ve been obvious to modify the combination of 
Regarding claim 12, the combination of SCHARTON, JIANG, and EGOLF teaches the cleaning system of claim 8. 
As explained above, although SCHARTON does not explicitly teach “a second vessel coupled to the second sub-chamber, the second vessel having the second cleaning media therein and being configured to transport the second cleaning media into the second sub-chamber,” such second vessel is reasonably expected, or alternatively, it still would’ve been obvious to couple a second vessel to the second sub-chamber, with reasonable expectation of supplying a second cleaning media to the second sub-chamber.
As explained above, duplication of parts is considered obvious, see MPEP § 2144.04.VI.B., and it would’ve been obvious to have a plurality of cleaning chambers. For the same reasons provided above, it would’ve been obvious to modify the combination of SCHARTON, JIANG, and EGOLF to have a plurality of second vessels and couple each second vessel to the second sub-chamber of each cleaning chamber.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SCHARTON, JIANG, and EGOLF (as applied to claim 8), in view of DOWELL.
Regarding claim 9, the combination of SCHARTON, JIANG, and EGOLF teaches the cleaning system of claim 8. 
The combination does not explicitly teach: “a first coupling mechanism removably coupled to the first divider via a first through-hole of a first plurality of through-holes”; and “a 
As explained above, DOWELL teaches a fluid system (heat exchanger 142) comprising a chamber (shell), which comprises three sub-chambers (see annotated fig. 6, para. 0032), a first divider (the top plate piece 102) having a first aperture (hole 116), and a second divider (the bottom plate piece 102) having a second aperture (hole 116). DOWELL further teaches a first coupling mechanism (sleeve 104 or sleeve 146; the sleeve attached to the top plate piece 102 can be considered the first coupling mechanism) removably coupled (see para. 0035-37) to the first divider via a first through-hole of a first plurality of through-holes (coupled to one of the plurality of holes 116 of the top plate piece 102, see fig. 1 & 4; see also annotated fig. 6); and a second coupling mechanism (sleeve 104 or sleeve 146; the sleeve attached to the bottom plate piece 102 can be considered the second coupling mechanism) removably coupled (see para. 0035-37) to the second divider via a second through-hole of a second plurality of through-holes (coupled to one of the plurality of holes 116 of the bottom plate piece 102, see fig. 1 & 4; see also annotated fig. 6). DOWELL teaches that by making each coupling mechanism (sleeve) removable, the tube can be easily removed and replaced for repair or cleaning (para. 0035).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHARTON, JIANG, and EGOLF to incorporate a first coupling mechanism removably coupled to the first divider via a first through-hole and a second coupling mechanism removably coupled to the second divider via a second through-hole (see DOWELL), with reasonable expectation of attaching and detaching tubes from the dividers, for several reasons. First, making something separable is considered obvious. See MPEP § 2144.04.C. The combination of SCHARTON, JIANG, and See KSR, 550 U.S. at 415-421; MPEP § 2143, A. The first coupling mechanism and the second coupling mechanism, as incorporated, would still perform the same function as before (e.g., allowing the tube to be removably attached to the divider), thus yielding predictable results.
Regarding claim 10, the combination of SCHARTON, JIANG, EGOLF, and DOWELL teaches the cleaning system of claim 9. The combination teaches a component (tube 20) positioned in the second sub-chamber (see annotated fig. 1 of SCHARTON above), the component (tube 20) having: 
a first end (see annotated fig. 1 of SCHARTON) of the component (tube 20) being removably coupled (see DOWELL at para. 0025, 0036-37, tube and sleeve can be coupled by friction fitting) to the first coupling mechanism (sleeve 104 or sleeve 146), 
a second end (see annotated fig. 1 of SCHARTON) of the component (tube 20) being removably coupled (see DOWELL at para. 0025, 0036-37) to the second coupling mechanism (sleeve 104 or sleeve 146), 
an outside surface (see annotated fig. 1 of SCHARTON, outside wall of tube 20), and 
inside surface (inside wall 24 of tube 20, see annotated fig. 1 of SCHARTON), the inside surface defining an internal passage extending from the first end of the component to the second end of the component (see annotated fig. 1 of SCHARTON, inside wall 24 defines an internal passage of tube 20 extending from one end to another end).  
Because the combination teaches a plurality of cleaning chambers and the component is singular, the component would be positioned in one of the plurality of cleaning chambers.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SCHARTON, JIANG, and EGOLF (as applied to claim 8), in view of DIGHTON (US Patent 5037955).
Regarding claim 13, the combination of SCHARTON, JIANG, and EGOLF teaches the cleaning system of claim 8. 
The combination does not explicitly teach: “at least one pressure sensor coupled to the first sub-chamber, the second sub-chamber, or the third sub-chamber.”
DIGHTON teaches a fluid system comprising a chamber (shell of heat exchanger H, fig. 1-1A) comprising a first sub-chamber (inlet head member 16, fig. 1), a second sub-chamber (section 10/11/12, fig. 1-1A), a third sub-chamber (outlet head member 44, fig. 1A), a first divider (tubesheet 14, fig. 1), and a second divider (tubesheet 38, fig. 1A). DIGHTON teaches a pressure sensor (instrument 56, fig. 1A) coupled to a sub-chamber (see fig. 1A, col. 3 line 34-37, col. 4 line 58-62).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHARTON, JIANG, and EGOLF to incorporate a pressure sensor coupled to a sub-chamber (see DIGHTON), with See KSR, 550 U.S. at 415-421; MPEP § 2143, A. A pressure sensor coupled to a sub-chamber, as incorporated, would still perform the same function as before (e.g., measuring pressure), thus yielding predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714